DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, US 2006/0157697 in view of Pisarenco, US 2021/00174491.
	Regarding Claim , Nagano teaches a semiconductor processing method comprising: 2depositing a film 3 of semiconductor material on a substrate in a substrate 1 3processing chamber; 7calculating a total number of defects (protrusions) in the deposited film based on the sampling 8for defects (with the inspection tool, 21, Fig. 1); and 9adjusting at least one deposition parameter chosen from deposition temperature, 10deposition pressure, an amount of spacing between the substrate and a showerhead in the 11substrate processing chamber, and a flow rate ratio of two or more deposition precursors, 12wherein the adjustment to the at least one deposition parameter (such as temperature) reduces the total number of 13defects in a deposition of the film of semiconductor material (less than that of the recovery elements) with references to Figs. 1, 2, 9A, 9B, 21 and 22 in paragraphs 48, 56, 66, 84, 86 and 90.  
Nagano teaches inspection of plurality of protrusions with SEM (beam width of 3 – 7 mm).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the inspection will cover sampling for defects in the deposited film at greater than or about two non-5contiguous regions of the substrate with scanning electron microscopy. Nagano, however, fails to teach 4sampling for defects in the deposited film at greater than or about two non-5contiguous regions of the substrate with scanning electron microscopy, wherein the defects are 6characterized by a size less than or about 10 nm.
	Pisarenco teaches that SEM is capable of resolving features between 5 – 30 nm in paragraphs 65 and 76 for the benefit of reducing the probability of defects in semiconductor manufacturing in paragraph 11.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the sampling for defects in the deposited film at greater than or about two non-5contiguous regions of the substrate with scanning electron microscopy, wherein the defects are 6characterized by a size less than or about 10 nm for the benefit of reducing the probability of defects in semiconductor manufacturing as taught by Pisarenco in paragraph 11.
	Regarding Claims 2 – 4, Nagano teaches various methodologies to bring down the density of the protrusions by controlling/lowering the deposition temperatures, but fails to teach 1 wherein the adjusting of 2the at least one deposition parameter reduces the total number of defects in a subsequently- 3deposited film of the semiconductor material by greater than or about 80%; 1 wherein the sampled 2film of semiconductor material is characterized by a calculated total number of defects greater 3than or about 10,000, and the adjustment to the at least one deposition parameter reduces the 4calculated total number of defects in a subsequently-deposited film of the semiconductor 5material to less than or about 2000 and 1wherein the adjusting of 2the at least one deposition parameter reduces an average surface roughness in a subsequently - 3deposited film of the semiconductor material by greater than or about 50%. 
However, given the substantial teaching of Nagano, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the  reduction of the defects by varying the different processing parameters through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 5, Nagano teaches beam of the SEM sweeps a width of  3 – 7 mm of the wafer in paragraph 48 and therefore it would have been obvious to one with ordinary skill in the art at the time of the invention that 1 the non - 2contiguous regions that are sampled for defects in the deposition film are characterized by a field of view greater than or about 5 µm.  
Regarding Claim 6, Nagano teaches 23 the substrate 1 upon which the film of semiconductor material 3 is deposited is a planar substrate with reference to Figs.2 and 3 in paragraphs 48 and 56.  
Regarding Claim 7, Nagano teaches 1 the deposited 2film of semiconductor material comprises a silicon-containing dielectric material in paragraph 102.  
1 	Regarding Claim 8 Nagano teaches the deposited 2film of semiconductor material is characterized by a thickness of less than or about 50 Å in paragraph 64. 
	Regarding Claim 9, the limitations have been described earlier in rejecting Claims 1, 7 and 8.
 	Regarding Claims 10 and 11, it would have been obvious to one with ordinary skill in the art at the time of the invention to sample 1sample the deposited 2silicon oxide layer for defects in the absence of an over layer that increases the size of 3the defects and 1wherein the deposited 2silicon oxide layer is sampled for defects before a post-deposition anneal of the silicon oxide 3layer for the benefit of detecting and identifying the original defect numbers and sizes without obscuring them with over layer or by annealing.
	Regarding Claim 12, Nagano teaches 1wherein the greater than 2or about two non-contiguous regions of the substrate are planar regions of the substrate with reference to Fig. 2 and as was described earlier in rejecting Claim 6.  
	Regarding Claim 13, Nagano teaches the limitations as were described earlier in rejecting Claim 3.
	Regarding Claim 14, Nagano teaches adjusting the temperature, but fails to teach 
1wherein the adjustment 2to the at least one deposition parameter comprises reducing deposition pressure and increasing a 3flow rate ratio of a silicon-containing precursor to a non-silicon-containing precursor.  
	However, it would have been obvious to one with ordinary skill in the art at the time of the invention that other deposition parameters such as pressure or flow rate ratio do affect the qualities of the film produced on the substrate and therefore adjusted to improve the quality of the film with less defects.
	Regarding Claims 15 and 16, Nagano in view of Pisarenco teaches the limitations as were described earlier in rejecting Claims 1 – 14.  Nagano also teaches the sampling unit 21 and a control unit 10 in communication with the deposition chamber with reference to Fig. 1 and related discussions in their disclosure.
Regarding Claim 17, Nagano teaches the limitations as were described earlier in rejecting Claim 5.
Regarding Claims 18 and 19, Nagano teaches the limitations as were described earlier in rejecting Claim 6 and with reference to Fig. 2. 
1 	Regarding Claim 20, Nagano teaches the limitations the defect 2sampling unit further comprises programmable logic that calculates a total number of defects in 3the deposited film on the substrate based on a number of sampled defects detected by the defect 4sampling unit, and wherein the control unit adjusts the at least one of the deposition parameters 5in response to the total number of defects calculated by the programmable logic of the defect 6sampling unit with reference to Fig. 1 and associated discussions throughout the disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maeda, US 6,456,951; Urano, US 2013/0294677; Plihal, US 2019/0067060 and Fukuda, US 2021/0396692 teach various methods for detecting defects during semiconductor manufacturing processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        August 7, 2022